 





Exhibit 10.2

WARRANT EXERCISE AGREEMENT

 

This Warrant Exercise Agreement (this “Agreement”) is entered into as of July
21, 2017, by and among OncoCyte Corporation, a California corporation (the
“Company”), and [●] (the “Holder”).

 

WHEREAS, in connection with the closing of a private placement on August 29,
2016, the Company issued the Holder Common Stock Warrant number 2016-[●] to
purchase [●] shares of the Company’s Common Stock, which was partially exercised
on February 17, 2017 with respect to [●] shares of the Company’s Common Stock
and the Company issued the Holder as of such date Common Stock Warrant number
2016-[●] (the “Original Warrant”) to purchase the remaining [●] shares of the
Company’s Common Stock (the “Original Warrant Shares”);

 

WHEREAS, the Holder desires to exercise the Original Warrant in cash with
respect to that number of Original Warrant Shares set forth on the signature
page hereto (the “Exercised Shares”), pursuant to the terms set forth in the
Original Warrant, and, in consideration therefor, the Company desires to issue
to the Holder a newly issued Common Stock Warrant in the form attached hereto as
Exhibit A (the “New Warrant”);

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for good and valuable consideration the receipt and adequacy of
which are hereby acknowledged, the Holder and the Company agree as follows:

 

Article 1
DEFINITIONS

 

1.1 Definitions. Capitalized terms not defined in this Agreement shall have the
meanings ascribed to such terms in the Original Warrant.

 

Article 2


EXERCISE OF ORIGINAL WARRANT, ISSUANCE OF NEW WARRANT, and Closing

 

2.1 Exercise of Original Warrant. The Holder hereby agrees to exercise the
Original Warrant with respect to the Exercised Shares and to tender to the
Company on or prior to the Closing Date (as defined below) the payment of the
aggregate exercise price, in immediately available funds, equal to $3.25 times
the number of Exercised Shares (the “Aggregate Exercise Price”). The number of
Exercised Shares and the Aggregate Exercise Price are set forth on the Holder’s
signature page hereto. Within five (5) Trading Days of the Closing Date, the
Company shall deliver the Exercised Shares to the Holder in accordance with the
instructions set forth on the Holder’s signature page hereto. The exercise of
the Original Warrant shall otherwise be pursuant to, and subject to the terms
of, the Original Warrant.

 

2.2 Issuance of New Common Stock Warrant. Within three (3) Trading Days of the
Closing Date, the Company shall deliver to the Holder (i) a New Warrant to
purchase up to a number of shares of Common Stock equal to one half of the
number of Exercised Shares (the “New Warrant Shares” and, together with the
Original Warrant Shares, the “Warrant Shares”) and (ii) a replacement of the
Original Warrant representing the balance, if any, of the Original Warrant
Shares less the Exercised Shares. The New Warrant shall be immediately
exercisable at an exercise price of $3.25 per share (subject to adjustment as
provided therein) and will expire on July 21, 2022. The New Warrant shall
otherwise be substantially in the form attached hereto on Exhibit A.

 

1

 

 



2.3 The Closing. The closing of the transactions described in Sections 2.1 and
2.2 (the “Closing”) shall take place at the offices of DLA Piper LLP (US)
located at 701 5th Avenue, Suite 7000, Seattle, WA 98104, on July 21, 2017, or
such other date as is mutually agreed between the parties (the “Closing Date”),
following the satisfaction or waiver of the follow conditions:

 

(a) In the case of the Company, its obligations to the Holder hereunder in
connection with the Closing are subject to the following conditions being met:

 

(i) The representations and warranties of the Holder contained herein shall be
accurate in all material respects on the Closing Date (unless as of a specific
date therein in which case they shall be accurate as of such date);

 

(ii) All obligations, covenants and agreements of the Holder required to be
performed at or prior to the Closing Date, including the payment to the Company
of the Aggregate Exercise Price, shall have been performed in all material
respects;

 

(iii) The Company shall have obtained any and all consents, permits, approvals,
registrations and waivers necessary or appropriate for Closing, except for such
that could not reasonably be expected to have a material adverse effect on the
Company; and

 

(iv) no judgment, writ, order, injunction, award or decree of or by any court of
competent jurisdiction or any governmental authority, shall have been issued,
and no action or proceeding shall have been instituted by any governmental
authority, enjoining or preventing the Closing; and

 

(b) In the case of the Holder, its obligations to the Company hereunder in
connection with the Closing are subject to the following conditions being met:

 

(i) The representations and warranties of the Company contained herein shall be
accurate in all material respects on the Closing Date (unless as of a specific
date therein in which case they shall be accurate as of such date); and

 

(ii) All obligations, covenants and agreements of the Company required to be
performed at or prior to the Closing Date shall have been performed in all
material respects.

 

Article 3
REPRESENTATIONS AND WARRANTIES

 

3.1 Representations and Warranties of the Company. The Company hereby represents
and warrants to the Holder that as of the date hereof:

 

(a) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into, and to consummate the transactions contemplated by,
this Agreement and otherwise to carry out its obligations hereunder. The
execution and delivery of this Agreement by the Company and the consummation by
it of the transactions contemplated hereby have been duly authorized by all
necessary action on the part of such Company. This Agreement has been duly
executed by the Company and, when delivered in accordance with the terms hereof,
will constitute the valid and binding obligation of the Company, enforceable
against the Company in accordance with its terms, except (i) as limited by
general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law (clauses (i)-(iii), the “Enforceability Exceptions”).

 

2

 

 

(b) No Conflicts. The execution, delivery and performance of this Agreement by
the Company and the consummation by the Company of the transactions contemplated
hereby do not and will not: (i) conflict with or violate any provision of the
Company’s articles of incorporation or bylaws, or (ii) conflict with, or
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, result in the creation of any lien upon any of
the properties or assets of the Company, or give to others any rights of
termination, amendment, acceleration or cancellation (with or without notice,
lapse of time or both) of, any material agreement, credit facility, debt or
other material instrument (evidencing Company debt or otherwise) or other
material understanding to which the Company is a party or by which any property
or asset of the Company is bound or affected, or (iii) conflict with or result
in a violation of any law, rule, regulation, order, judgment, injunction, decree
or other restriction of any court or governmental authority to which the Company
is subject (including federal and state securities laws and regulations), or by
which any property or asset of the Company is bound or affected.

 

(c) Disclosure. Except with respect to the material terms and conditions of the
transactions contemplated by this Agreement, neither the Company nor any person
acting on its behalf has provided the Holder with any information that it
believes constitutes material, non-public information. All of the disclosure
furnished by or on behalf of the Company to the Holder regarding the Company,
its business and the transactions contemplated hereby, is true and correct and
does not contain any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements made therein, in light
of the circumstances under which they were made, not misleading.

 

(d) No General Solicitation. Neither the Company nor any person participating on
the Company’s behalf in the transactions contemplated hereby has conducted any
“general solicitation” or “general advertising,” within the meaning of
Regulation D promulgated under the Securities Act, with respect to any
securities offered or sold hereby.

 

3.2 Representations and Warranties of the Holder. The Holder hereby represents
and warrants to the Company that as of the date hereof:

 

(a) Authorization. The Holder has all necessary power and authority to enter
into, and to consummate the transactions contemplated by, this Agreement and
otherwise to carry out its obligations hereunder. The execution and delivery of
this Agreement by the Holder and the consummation by it of the transactions
contemplated hereby have been duly authorized by all necessary action on its
behalf. This Agreement has been duly executed and delivered by the Holder and
constitutes the valid and binding obligation of the Holder, enforceable against
it in accordance with its terms, subject to the Enforceability Exceptions.

 

(b) No Conflicts. The execution, delivery and performance of this Agreement by
the Holder and the consummation by the Holder of the transactions contemplated
hereby do not and will not: (i) conflict with or violate any provision of the
Holder’s organizational or charter documents, or (ii) conflict with or result in
a violation of any agreement, law, rule, regulation, order, judgment,
injunction, decree or other restriction of any court or governmental authority
which would interfere with the ability of the Holder to perform its obligations
under this Agreement.

 

3

 

 



(c) Access to Information. The Holder has had the opportunity to review this
Agreement and the Company’s filings with the Securities and Exchange Commission,
including the risk factors contained therein, and has been afforded (i) the
opportunity to ask such questions as it has deemed necessary of, and to receive
answers from, representatives of the Company concerning the exercise of the
Original Warrant, the terms and conditions of the New Warrant and the merits and
risks of investing in the Warrant Shares; (ii) access to information about the
Company and its financial condition, results of operations, business,
properties, management and prospects sufficient to enable it to evaluate its
investment; and (iii) the opportunity to obtain any additional information or
confer with any financial, tax, legal or other advisors as the Holder believes
is necessary to make an informed investment decision with respect to the
transactions contemplated hereby. Except with respect to the material terms and
conditions of the transactions contemplated by this Agreement, the Holder does
not possess any information that it believes constitutes material, non-public
information, whether due to its relationships with the Company or otherwise.

 

(d) Private Offering Matters. The Holder is, and on each date on which the
Holder exercises any Company warrant (including the Closing Date) the Holder
will be, either: (i) an “accredited investor” as defined in Rule 501(a)(1),
(a)(2), (a)(3), (a)(7) or (a)(8) under the Securities Act or (ii) a “qualified
institutional buyer” as defined in Rule 144A(a) under the Securities Act. The
Holder understands that the Exercised Shares, the New Warrant and the New
Warrant Shares are “restricted securities” that cannot be transferred unless
registered under the Securities Act or an exemption or exclusion therefrom is
available. The Holder is not aware of any “general solicitation” or “general
advertising,” within the meaning of Regulation D promulgated under the
Securities Act, with respect to any securities offered or sold hereby.

 

Article 4
MISCELLANEOUS

 

4.1 Registration Rights. Within 60 days of the Closing Date, the Company shall
use its best efforts to prepare and file with the Commission a registration
statement (the “Registration Statement”) covering the resale of the New Warrant
Shares. The Registration Statement shall contain substantially similar “Plan of
Distribution” disclosure as that included in the resale registration statement
for the Original Warrant Shares. The Company shall use its commercially
reasonable efforts (i) to cause the Registration Statement to be declared
effective by the Commission as promptly as possible after the filing thereof,
and (ii) to keep the Registration Statement continuously effective under the
Securities Act until the earlier of (a) the date that all of the New Warrant
Shares covered by the Registration Statement have been sold or can be sold
publicly without restriction or limitation under Rule 144 (including, without
limitation, the requirement to be in compliance with Rule 144(c)(1)), or (b) the
date that is five (5) years following the Closing Date. The Company shall
promptly notify the Holder upon receiving notification from the Commission that
(x) the Registration Statement has been declared effective, or (y) the
Commission has entered a stop order or taken any similar action suspending the
effectiveness of the Registration Statement. The Company shall pay all of its
fees and expenses incident to the performance of or compliance with its
obligations under this paragraph.

 

4.2 Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be made in accordance with the
provisions of the Original Warrant.

 

4.3 Survival. All warranties and representations (as of the date such warranties
and representations were made) made herein shall be considered to have been
relied upon by the parties hereto and shall survive the issuance of the New
Warrant. This Agreement shall inure to the benefit of and be binding upon the
successors and permitted assigns of each of the parties; provided, that no party
may assign this Agreement or the obligations and rights of such party hereunder
without the prior written consent of the other party hereto.

 

4

 

 



4.4 Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party. Any signature delivered by facsimile or other
electronic transmission shall create a valid and binding obligation of the
executing party with the same force and effect as if such facsimile signature
page were an original thereof.

 

4.5 Severability. If any provision of this Agreement is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Agreement shall not in any way be affected or
impaired thereby and the parties will attempt to agree upon a valid and
enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

 

4.6 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be determined pursuant to
the Governing Law provision of the Original Warrant.

 

4.7 Entire Agreement. This Agreement, the New Warrant and the Original Warrant
contain the entire understanding of the parties with respect to the subject
matter hereof and supersede all prior agreements and understandings, oral or
written, with respect to such matters.

 

4.8 Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

 

4.9 Fees and Expenses. Except as expressly set forth herein, each party shall
pay the fees and expenses of its advisers, counsel, accountants and other
experts, if any, and all other expenses incurred by such party incident to the
negotiation, preparation, execution, delivery and performance of this Agreement.
The Company shall pay all transfer agent fees, stamp taxes and other taxes and
duties levied in connection with the delivery of any Warrant Shares.

 

[Signature Page Follows.]

 

5

 

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
its authorized officer as of the date first indicated above.

 

  ONCOCYTE CORPORATION         By   Name William Annett   Title: President and
Chief Executive Officer

 





[Signature Page to Warrant Exercise Agreement of OncoCyte Corporation]

 



   

 

 









IN WITNESS WHEREOF, the Holder has caused this Agreement to be duly executed by
its authorized signatory as of the date first indicated above.

 



 

Name of Holder:

 



 



 

Signature of Authorized Signatory of Holder:

 

 

 

Name of Authorized Signatory:

 

 

 

Title of Authorized Signatory:

 

 

 

Email Address of Holder:

 

 

 

Number of Original Warrants Shares held:

 

 

 

Number of Exercised Shares:

 

 

 

Aggregate Exercise Price (Number of Exercised Shares x $3.25/share):

 

 

 

Balance of Original Warrant Shares:

 

 

 

Number of New Warrant Shares (Number of Exercised Shares x 50%):

 

 

 

Exercise Price per New Warrant Share:

 

 

 

Holder’s Physical Address for Delivery of New Warrant and Exercised Shares:

 

 





 





[Signature Page to Warrant Exercise Agreement of OncoCyte Corporation]

 





   

 



 

EXHIBIT A

 

FORM OF NEW WARRANT

 

   

 

